Citation Nr: 1514534	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-25 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for additional disability due to statin therapy, to include myopathy/rhabdomyolysis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1954 to April 1957.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a decision dated in February 2013, the Board denied compensation benefits pursuant to 38 U.S.C.A. § 1151 claim, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In a November 2014 Memorandum Decision, the Court vacated the February 2013 Board decision and remanded the case to the Board for further appellate review consistent with the decision.

In June 2014, the Board denied service connection for a left knee disability.  This decision was not part of the Veteran's appeal to the Court.  

The case is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The evidence of record reflects that the Veteran received a settlement with VA under the Federal Torts Claims Act (FTCA).  The Court held in the Memorandum Decision that VA should have obtained the records related to that settlement as part of the Veteran's § 1151 claim.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall obtain all records related to the Veteran's FTCA claim against VA and the resulting settlement and make them a part of the claims file.  All efforts to obtain the records must be documented.

2.  After conducting any additional indicated development, the AOJ should re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


